Citation Nr: 0430252	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-05 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease with patellar pain syndrome of the 
right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from February 1973 to 
December 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran has claimed that he is unable to work due to his 
service-connected right knee disability.  To the extent that 
he is alleging entitlement to a total rating based on 
individual unemployability, this matter is referred to the RO 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that there are private medical outpatient 
records that indicate a need for a total knee replacement of 
the veteran's service-connected right knee.  In particular, 
Dr. John A. Genung noted in an April 2002 record that the 
veteran should seriously consider a total knee arthroplasty.  
In medical records dated from May to June 2003 from Dr. 
Emanuel Edoka, the physician indicated plans for a right 
total knee replacement.  The veteran has consistently 
reported chronic pain with flare-ups that impair the function 
of his service-connected degenerative joint disease of the 
right knee, to the extent that he had to quit his job.  On 
the other hand, VA examiners have described the veteran's 
right knee disability as considerably less disabling.  

In light of the above, the Board notes that the record as it 
stands is inadequate for the purpose of rendering an informed 
decision.  Thus, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).

Thus, this case must be remanded for the following actions:  

1.  The RO should initially review the 
file to ensure compliance with VCAA.  Any 
indicated additional development should 
be conducted and any new evidence added 
to the claims folder.

2.  The RO should secure the necessary 
releases from the veteran and obtain the 
medical records from the private 
practitioners who are involved in the 
planning of a total knee replacement of 
the veteran's right knee, if this 
procedure has not already been completed.  

3.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the current severity of his service-
connected right knee disability.  The 
claims folder should be provided to the 
examiner for review in connection with 
the examination of the veteran.  The 
examiner should specifically report range 
of motion of the right knee and comment 
on the presence or absence of any 
instability, subluxation, episodes of 
locking, and effusion.  To the extent 
feasible, the examiner should also report 
the degree of any additional range of 
motion loss due to any weakened movement, 
excess fatigability, incoordination, or 
pain on movement, and comment on how and 
to what extent these manifestations 
affect the veteran.  In describing the 
degree of the veteran's disability, the 
examiner should discuss the private 
practitioners' opinions that the veteran 
should undergo total right knee 
arthroplasty.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




